TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 8, 2021



                                       NO. 03-21-00116-CV


                              Wilfred Warren Sheppard, Appellant

                                                  v.

               Tiffany Shellman and The Attorney General of Texas, Appellees




          APPEAL FROM THE 169TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on June 24, 2021. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The appellant

shall pay all costs relating to this appeal, both in this Court and in the court below.